ACCEPTED
                                                                                           01-14-00107-CR
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      6/10/2015 1:25:40 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK
                               NO. 01-14-00107-CR

                                         IN THE
                                                                         FILED IN
                                                                  1st COURT OF APPEALS
                              COURT OF APPEALS                        HOUSTON, TEXAS
                                                                  6/10/2015 1:25:40 PM
                          FIRST DISTRICT OF TEXAS                 CHRISTOPHER A. PRINE
                                                                          Clerk

                               HOUSTON, TEXAS

FREDERICK MANUEL                           §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-13-904096

            STATE'S FIRST MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Murder, the appellant filed his notice of

appeal in the above cause on December 9, 2013. Appellant’s counsel filed a brief on

May 13, 2015.


                                           1
      (c)      The State’s brief is currently due on June 12, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: none.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. The undersigned attorney is responsible for preparing the State’s brief in two

            other pending appellate cases, (i.e., Martin Lopez Montejo v. State of Texas,

            No. 03-14-00193-CR; and John Joseph Vasquez v. State of Texas, No. 03-

            15-00067-CR and 03-15-00089-CR).

      2. This request is not made for the purpose of delay, but to ensure that the

            Court has a proper State’s brief to aid in the just disposition of the above

            cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to July 13, 2015.

                                              Respectfully submitted,

                                              ROSEMARY LEHMBERG
                                              District Attorney
                                              Travis County, Texas

                                              /s/ Matthew Foye
                                              Matthew Foye
                                              Assistant District Attorney
                                              State Bar No. 24043661
                                              P.O. Box 1748
                                              Austin, Texas 78767
                                              (512) 854-9400
                                              Fax No. 854-4810
                                              Matthew.Foye@traviscountytx.gov
                                              AppellateTCDA@traviscountytx.gov




                                          3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

228 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Matthew Foye
                                                Matthew Foye
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 10th day of June, 2015, a true and correct copy of

this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant’s attorney, Ken Mahaffey,

Attorney at Law, P.O. Box 684585, Austin, Texas 78768,

[Ken_Mahaffey@yahoo.com].

                                                /s/ Matthew Foye
                                                Matthew Foye
                                                Assistant District Attorney




                                          4